DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  there is no antecedent basis for “said catheter”, the examiner notes there is antecedent basis for the “catheter body” in claim 1. “An outer surface of said catheter” as recited in claim 20 is interpreted to be the same surface as “an outer surface of said catheter body” recited in claim 1, as such antecedent basis is already given for the surface. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 12, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faxon et al. (US 5,464,395 A), hereinafter Faxon.
Regarding claim 1, Faxon discloses an apparatus (Fig 1), comprising: a catheter body (10 Fig 1); and an inflatable balloon (25 Fig 1) having longitudinal edges sealed to said catheter body (see attachment of balloon edges 25 to catheter body 10 shown in Fig 3, Col 6 lines 32-36), said balloon when inflated configured to extend outward from an outer surface of said catheter body farther in a first direction than a second direction (balloon 25 extends in one direction away from the catheter body 10, see Fig 3).  
Regarding claim 2, Faxon discloses the apparatus of claim 1, wherein said first direction is radially outward from said outer surface of said catheter body and said second direction is opposite said first direction (See annotated Fig 3 below).  

    PNG
    media_image1.png
    605
    365
    media_image1.png
    Greyscale

Regarding claim 3, Faxon discloses the apparatus of claim 1, wherein said catheter body (10 Fig 1) is formed with a balloon fill lumen (115 Fig 1) in fluid communication with an interior volume of said balloon (See Fig 1, lumen 115 is in fluid communication with balloon 25 through opening 120) and a working lumen (40 Fig 1) extending from a proximal end (35 Fig 1) of said catheter body to a distal end (30 Fig 1) of said catheter body (see extension of lumen 40 Fig 1).
Regarding claim 4, Faxon discloses the apparatus of claim 3, wherein said catheter body is formed with a balloon fill port (125 Fig 1) in fluid communication with said balloon fill lumen and said interior volume of said balloon (Fig 1).  
Regarding claim 5, Faxon discloses the apparatus of claim 3, wherein said balloon fill lumen (115 Fig 1) is not in fluid communication with said working lumen (40 Fig 1)(See separation of lumens Fig 1).
Regarding claim 12, Faxon discloses the apparatus of claim 3, wherein said balloon is formed with a tapered distal end and a tapered proximal end (see tapered ends of balloon 25 Fig 1).
Regarding claim 15, Faxon discloses the apparatus of claim 1, wherein said balloon when inflated covers less than eighty percent of a circumference of said catheter body (See Fig 3, the balloon 25 covers less than eighty percent of the circumference of the catheter body 10).  
Regarding claim 16, Faxon discloses the apparatus of claim 15, wherein said balloon when inflated covers at least twenty percent of said circumference of said catheter body (See Fig 3, the balloon 25 covers at least twenty percent of the circumference of the catheter body 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faxon (US 5,464,395 A) in view of Mackay, II et al. (US 2012/0323220 A1) hereinafter Mackay.
Regarding claim 6, Faxon discloses the apparatus of claim 3, wherein said catheter body is formed with a fluid transport lumen (55 Fig 1) and an external fluid port (65 Fig 1) passing through said outer surface of said catheter body into said fluid transport lumen. However, Faxon fails to disclose a plurality of external fluid ports passing through said outer surface of said catheter body into said fluid transport lumen.
(106a, 106b Fig 3C) passing through said outer surface of said catheter body (102 Fig 3C) into said fluid transport lumen (318 Fig 3C). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of Faxon to include a plurality of external fluid ports as taught by Mackay so “the needle 104 can be used to make a plurality of injections at different longitudinal positions without movement of the guidewire 102.” [0031]
Regarding claim 7, modified Faxon teaches the apparatus of claim 6. Modified Faxon further teaches wherein said catheter body (Faxon- 10 Fig 1) is formed with said plurality of external fluid ports (external fluid port of Faxon 65 Fig 1 modified to be a plurality as taught by Mackay) formed in said catheter body adjacent a first longitudinal edge of said balloon (Faxon- Fig 3, the fluid port 65 is adjacent to the longitudinal edge of the balloon 25).
Regarding claim 8, modified Faxon teaches the apparatus of claim 6. Modified Faxon further discloses wherein said catheter body is formed with said plurality of external fluid ports positioned in said catheter body opposite said balloon (Faxon- Fig 3, the fluid port 65 is opposite the balloon 25, across the longitudinal axis of the catheter body 10).
Regarding claim 9, modified Faxon teaches the apparatus of claim 6. Faxon further teaches wherein said fluid transport lumen (55 Fig 1) is not in fluid communication with said working lumen (40 Fig 1) (See separation of lumens Fig 1).  
Regarding claim 10, modified Faxon teaches the apparatus of claim 6. Faxon further discloses a first hub (125 Fig 1) in fluid communication with said balloon fill lumen (115 Fig 1); a second hub (See the extension of passageway 40 out of the proximal end of the catheter 35 Fig 1) in fluid communication with said working lumen; and a third hub (75 Fig 1) in fluid communication with said fluid transport lumen (55 Fig 1).  However, modified Faxon fails to teach the hubs are part of a luer assembly attached to said catheter body.
(108 Fig 5A, [0041] “the proximal end of the splitter 108 comprises a fitting, for example a Luer fitting.”) attached to a catheter body (102 Fig 1) comprising a hub for each lumen (See proximal openings in assembly 108 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of modified Faxon to include the luer assembly with the limitations as taught by Mackay to “provide strength at the joint where the catheter 102 separates.” [0041]
Regarding claim 11, modified Faxon teaches the apparatus of claim 6. Faxon further discloses wherein said balloon (25 Fig 1) when inflated does not cover said external fluid ports (65 Fig 1) (See balloon 25 inflated and not covering the fluid port Fig 3).  
Regarding claim 20, Faxon discloses the apparatus of claim 1, wherein said catheter is formed with a balloon fill lumen (115 Fig 1), a fluid transport lumen (55 Fig 1), a working lumen (40 Fig 1), and an external fluid port (65 Fig 1) passing through a portion of an outer surface of said catheter not covered by said balloon when inflated (See Fig 3, the fluid port passes through the catheter body on the opposite side as the balloon), said catheter configured for simultaneous transport of a first fluid through said balloon fill lumen, a medical instrument through said working lumen, and a second fluid through said fluid transport lumen (All three lumens are separate and are fully capable of simultaneous fluid transport, see Fig 1). However, Faxon fails to disclose a plurality of external fluid ports passing through a portion of an outer surface of said catheter.
Mackay teaches a plurality of external fluid ports (106a, 106b Fig 3C) passing through a portion of an outer surface of said catheter (102 Fig 3C). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of Faxon to include a plurality of external fluid ports as taught by Mackay so “the needle 104 can be used to make a plurality of injections at different longitudinal positions without movement of the guidewire 102.” [0031]
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Faxon (US 5,464,395 A)  in view of Hattangadi et al. (US 2014/0052105 A1), hereinafter Hattangadi.
Regarding claim 13, Faxon discloses the apparatus of claim 1. However, Faxon fails to disclose further comprising a radiopaque marker positioned on said outer surface of said catheter body between said balloon and said distal end of said catheter body.  
Hattangadi teaches a radiopaque marker (23a Fig 1, [0032] “radiopaque marker bands”) positioned on said outer surface of said catheter body (25 Fig 1) between said balloon (21 Fig 1) and said distal end (13 Fig 1) of said catheter body. It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of Faxon to include the radiopaque marker with the limitations as taught by Hattangadi to “provide the operator a complete view of the treatment window” [0033].
Regarding claim 14, Faxon discloses the apparatus of claim 1. However, Faxon fails to disclose further comprising a radiopaque marker positioned on said outer surface of said catheter body adjacent a proximal end of said balloon.  
Hattangadi teaches a radiopaque marker (23b Fig 1, [0032] “radiopaque marker bands”) positioned on said outer surface of said catheter body (25 Fig 1) adjacent a proximal end of said balloon (21 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of Faxon to include the radiopaque marker with the limitations as taught by Hattangadi to “provide the operator a complete view of the treatment window” [0033].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Faxon (US 5,464,395 A) in view of Mackay (US 2012/0323220 A1) and Katoh et al. (US 20030171714 A1), hereinafter Katoh.
Regarding claim 17, Faxon discloses the apparatus of claim 16. Faxon further discloses wherein said catheter body is formed with a balloon fill lumen (115 Fig 1) in fluid communication with an interior volume of said balloon (25 Fig 1), a fluid transport lumen (55 Fig 1), and an external fluid port (65 Fig 1) passing through said outer surface into said fluid transport lumen. However, Faxon fails to disclose the 
Mackay teaches a plurality of external fluid ports (106a, 106b Fig 3C) passing through said outer surface of said catheter body (102 Fig 3C) into said fluid transport lumen (318 Fig 3C). It would have been obvious to one of ordinary skill at the time of effective filing for the apparatus of Faxon to include a plurality of external fluid ports as taught by Mackay so “the needle 104 can be used to make a plurality of injections at different longitudinal positions without movement of the guidewire 102.” [0031]
Katoh teaches an external fluid port (30 Fig 5) passing thought the outer surface along the circumference of the catheter body (10 Fig 5) that is covered by the balloon (28 Fig 5)(the external fluid port 30 is located directly above the balloon, along the ) into the fluid transport lumen (18a Fig 4).  It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of external fluid ports of modified Faxon to be arranged as taught by Katoh to spread the reactive force caused by penetration of the needle along a larger portion of the blood vessel [0010].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Faxon (US 5,464,395 A)  in view of Deniega et al. (US 6,350,253 B1), hereinafter Deniega.
Regarding claim 18, Faxon discloses the apparatus of claim 1, wherein said catheter body (10 Fig 1) is formed with a first external fluid port (65 Fig 1) having a first diameter (See the diameter of 65 Fig 1). However, Faxon fails to disclose a second external fluid port having a second diameter less than said first diameter.
Deniega teaches a catheter body (62 Fig 8) is formed with a first external fluid port (See top most exit hole 64 Fig 8) having a first diameter (See the diameter of top exit hole 64 Fig 8) and a second external fluid port (See second to top exit hole 64 Fig 8) having a second diameter less than said first diameter (Fig 8, Col 10 lines 18-19 “the more distal exit holes are larger in diameter than the more proximal exit holes”). It would have been obvious to one of ordinary skill at the time of effective filing (Col 10 lines 13-47).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Faxon (US 5,464,395 A)  in view of Schur (US 2004/0097880 A1).
Regarding claim 19, Faxon discloses the apparatus of claim 1, wherein said catheter body (10 Fig 1) is formed with an external fluid port (65 Fig 1). However, Faxon fails to disclose the external fluid port shaped as a narrow slit, said slit configured to remain closed unless forced open by sufficient pressure of a fluid in said catheter.
Schur teaches a catheter body (3 Fig 1) is formed with an external fluid port (6 Fig 1) shaped as a narrow slit (see shape 6 Fig 3, [0046]),said slit configured to remain closed unless forced open by sufficient pressure of a fluid in said catheter [0073]. It would have been obvious to one of ordinary skill in the art at the time of effective filing for the external fluid port of Faxon to be shaped as a narrow slit with the limitations as taught by Schur to allow the user to selectively open the fluid port, preventing unintended backflow of fluid and to insure uniform distribution of a drug [0078] within an anatomic system without the use of a needle if the fluid is only needed on the surface of the tissue.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/10/2022